- Midland National Life Insurance Company PREMIER VARIABLE UNIVERSAL LIFE III (PVUL3) Flexible Premium Variable Universal Life Insurance Policy issued by: Midland National Life Insurance Company through the Midland National Life Separate Account A Supplement dated October 21, 2009 to Prospectuses Dated May 1, 2009 This supplement will alter the prospectuses listed above in the following manner: On page 47 of the Premier Variable Universal Life III prospectus, Under Monthly Deductions From Your Policy Fund, Item 2. Per Unit Expense Charge, the second sentence is corrected to read: Current: We reserve the right to charge it in all policy years. Corrected: We reserve the right to charge it in policy years 1-20. Please retain this supplement for future reference.
